IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                              October 29, 2009
                               No. 09-40044
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

JERRY LEWIS DEDRICK

                                           Petitioner-Appellant

v.

JODY R UPTON, Warden


                                           Respondent-Appellee


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 1:08-CV-678


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Jerry Lewis Dedrick, federal prisoner # 27140-180, has been barred from
proceeding in forma pauperis (IFP) under 28 U.S.C. § 1915(g) because, on at
least three prior occasions while incarcerated, he has brought an action or
appeal in a court of the United States that was dismissed as frivolous or for
failure to state a claim upon which relief could be granted. See Dedrick v.
Dettman, No. 7:94-CV-149 (W.D. Tex. Sept. 21, 1994) (dismissed as frivolous);


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 09-40044

Dedrick v. Hyde, No. 7:95-CV-221 (W.D. Tex. Mar. 11, 1996) (dismissed as
frivolous); Dedrick v. Painter, No. 7:95-CV-93 (W.D. Tex. July 27, 1995)
(dismissed as frivolous); Dedrick v. Painter, No. 7:96-CV-37 (W.D. Tex. Mar. 6,
1997) (dismissed as frivolous)). The district court improvidently granted Dedrick
leave to proceed IFP on appeal.
      Accordingly, Dedrick’s IFP status is decertified, and the appeal is
dismissed. Dedrick has 15 days from the date of this opinion to pay the full
appellate filing fee to the clerk of the district court, should he wish to reinstate
his appeal.
      IFP DECERTIFIED; APPEAL DISMISSED.




                                         2